Citation Nr: 1314875	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  12-13 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for scars on the head and face.

2.  Whether new and material evidence has been received to reopen the claim of service connection for headaches, as due to an inservice traumatic brain injury.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine condition. 

4.  Whether new and material evidence has been received to reopen the claim of service connection for a cervical spine condition.  

5.  Whether new and material evidence has been received to reopen the claim of service connection for abdomen stab wound residuals.  

6.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (also claimed as depression and anxiety). 

7.  Whether new and material evidence has been received to reopen the claim of service connection for a dental condition.  

8.  Whether new and material evidence has been received to reopen the claim of service connection for lung cancer. 

9.  Whether new and material evidence has been received to reopen the claim of service connection for prostate cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is also the appellant, had active service from November 1955 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.  

The Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law in March 2013.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

At the time of his March 2013 hearing, the Veteran testified that he was receiving treatment for his claimed disorders at the John Dingell VA Medical Center in Detroit, Michigan.  

The Board further observes that in conjunction with his claim, the Veteran also submitted a written authorization form in December 2010 identifying this facility as a place where he had received and was currently receiving treatment for his claimed disabilities.  A review of the claims folder and Virtual VA does not reveal that any treatment records from this facility have been associated with the record in conjunction with the Veteran's current claim.  

The Board does note that in the March 2012 statement of the case, it was indicated that evidence included treatment records from the Ann Arbor VAMC.  However, the Board it unsure what records are being referenced and further notes that treatment records from this facility have also not been associated with the record.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain copies of all treatment records of the Veteran from the John Dingell VA Medical Center in Detroit, Michigan, and the Ann Arbor, Michigan, VAMC and associate them with the record.  

2.  After completing the above development, readjudicate the claims.  If the disposition remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and afford the applicable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

